NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT

In the Interest of H.A.P. and S.R.L., )
children.                             )
___________________________________)
                                      )
C.L.,                                 )
                                      )
               Petitioner,            )
                                      )
v.                                    )                 Case No. 2D18-2364
                                      )
DEPARTMENT OF CHILDREN AND            )
FAMILIES,                             )
                                      )
               Respondent.            )
                                      )

Opinion filed August 29, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Kathleen
Hessinger, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Isabelle Tassi,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, Clearwater, for Petitioner.

Bernie McCabe, State Attorney, Sixth
Judicial Circuit, and Leslie M. Layne,
Assistant State Attorney, Clearwater,
for Respondent.



PER CURIAM.

               Denied.
CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.




                                 -2-